Citation Nr: 1748890	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Walton McLeod, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969, and from May 1981 to May 1984.  

This matter is on appeal from a rating decision in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In August 2016, the Board remanded the issue on appeal so that the Veteran could submit information establishing his income for the period on appeal, and for further development to adjudicate the Veteran's pending claims for increased ratings.  In a January 2017 statement, the Veteran withdrew his claims for increased ratings in order to expedite a decision of the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In this case, the Veteran filed for a TDIU rating in January, 2010.  His service connected disabilities consist of post-traumatic stress disorder, staged at 30 percent from April 18, 2008 to October 22, 2009, and 50 percent effective October 22, 2009; a skin condition rated 10 percent effective April 18, 2008, bilateral lower extremity radiculopathy staged at 20 percent effective May 8, 2013, a back condition staged at 10 percent from August 2, 2011 to prior to September 24, 2014, and 20 percent effective September 24, 2014, a bilateral knee condition rated 10 percent effective August 2, 2011, and tinnitus rated 10 percent effective August 2, 2011.  The combined rating is 40 percent from April 18, 2008 to October 21, 2009, 60 percent effective October 22, 2009, 70 percent effective August 2, 2011, and 90 percent effective September 24, 2014.  Thus, the Veteran has not met the schedular criteria of 38 C.F.R. § 4.16(a) for the entire appeal period -only after August 1, 2011.  

TDIU may be granted alternatively on an extra-schedular basis under § 4.16 (b) if it is established that the Veteran was indeed unable to seek or maintain substantially gainful employment on account of the service-connected disabilities.  At the beginning of the appeal period, the Veteran worked as a realtor for his own brokerage, but had no employees due to poor business, and hadn't sold a property in almost one year.  In a 2011 PTSD examination, the Veteran stated that he had been unemployed for the previous two years and had given up his office.  According to the Veteran's November 2010 C&P examiner, the Veteran endorsed blistering lesions breaking out on his face and nose.  This blistering created a cosmetic effect that affected the Veteran's livelihood as a realtor.  VA examination reports from August 2012, May 2013, March 2015, and April 2016 indicated that the Veteran's back condition would preclude work that involves substantial physical activity, as well as extending standing or sitting.  The VA examiners also indicated that the Veteran's skin condition negatively impacted his ability to perform his duties as a real estate broker.

Importantly, a May 2015 vocational assessment concluded that the Veteran is "totally disabled in an outright manner" due to his service connected disabilities.  This report also mentioned research of 12,975 occupations that matched the Veteran's functional capacity and aptitudes, and determined that there was no reasonably stable job market that matched the Veteran's interests, aptitudes, and abilities.  Further, the report included the Veteran's statements indicating that he could not manage his anger at times, go to social functions, or establish and maintain the relationships essential to his position as real estate broker.  It also stated that he is precluded from bending, heavy lifting, and prolonged standing and sitting.   

Essentially, the medical opinions of record all either preclude physical labor or severely limit the Veteran's employment options to sedentary and solitary work, which is inconsistent with his education, occupational history and medical records.  

Based on the foregoing, the evidence suggests that prior to August 2, 2011, the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  The Board is precluded from granting a TDIU rating on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16 (b) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008); Wages v. McDonald, 27 Vet. App. 233 (2015).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records in the possession of the VA Medical Center in Charleston, South Carolina since April 2017.   

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them. 

2.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU prior to August 2, 2011 to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. Submit that statement, along with the claims file to the Director of Compensation Service.  

3.  If the benefits sought, to include entitlement to a TDIU rating effective August 2, 2011, remain denied, furnish the appellant a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




